DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Response to Arguments
Applicant's arguments filed 8/2/2022, regarding claims 1-20 have been fully considered but they are not persuasive. 
	Starting on page 2 of the remark’s applicant notes the claim language of claims 1 and 19 comprising “a second infrared-emitting ceramic element having spectral luminance covering the wavelength range of 7-14 um and a second peak wavelength within the range of 7-14 um”. Applicant argues against prior art Wey 2017 teaching this limitation. Examiner points to Wey 2017 paragraphs [0037] and [0040] which state: 
	“Of course, additional samples may be created with wt. % that vary from Samples 1-3 disclosed above. For example, a ceramic containing wt. % between Sample-1 and Sample-2 (e.g. 2.5 wt. % Fe.sub.2O.sub.3, 3.5 wt. % Cr.sub.2O.sub.3, 4 wt. % CoO, and 2 wt. % NiO) can be expected to have a peak wavelength between 4 and 8 um and a spectral luminance overlapping both the 3-6 um range and the 7-11 um range. Those additional compositions are considered to be within the scope of the invention.”
And: 
	“According to the present invention, a therapeutic device comprises an array of IR-emitting elements in an attachment means, said IR-emitting element being an IR-emitting ceramic plate made of a mixture of IR-emitting oxides having specific spectral luminance covering at least a part of 3-20 (micrometer) um wavelength spectrum, for providing an effective means to healing human or animal body.”
	The text, which indicates that a ceramic element operating at a 7-11 um is within the scope of the disclosure along with the text of claim 14 claiming a second element of the device, indicate that one of ordinary skill in the art would readily recognize that a second element may make use of a difference ceramic composition to allow for a wider range of wavelengths for treatment. This modification comprises combining prior art elements (a second ceramic plate, and a second ceramic composition emitting 7-11 um radiation) according to known methods (Wey suggests that the ceramic composition may be modified to another composition to achieve a different emission [0037]) to yield predictable results (the device will emit and overall greater range of radiation).
	Examiner notes the improper motivation from the non-final rejection based on para graph [0039] and notes the above statement as a proper replacement for the incorrect statement. 
	The bottom of page 3 of remarks applicant remarks on the claim limitations and prior art teachings of an attachment means. 
	Examiner notes here the rejection text: Wey further teaches and claims wherein the therapeutic array of ceramic elements has a flexible means for attaching to the body, or an “attachment means” [0021]-[0022] . However, examiner has interpreted under 35 USC 112(f) the attachment means of the present invention to comprise a strap, which is not found in Wey 2017. 
	Besner teaches a far infrared treatment device wherein a strap forms an attachment means for the treatment pad may be placed over the body or body part (Figs. 3 &4, show straps/fasteners 118 which form a belt to wrap around a user’s body [0058])and to irradiate the body part with infrared-emitting elements [0059]. 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Wey 2017 with the strap attachment system of Besner because this feature allows for the device to be “secured around the waist of the human user to provide relief from lower back pain” (Abstract) and allows for a “a far infrared heating system that is useful for relaxing muscles, relieving pain, and increasing blood circulation” [0002]. This modification comprises a use of known technique (using a strap or belt) to improve similar devices (Radiation therapy applicators such as those classified in A61N 2005/0645) in the same way (a strap may function as attachment means for the therapy system).
	Applicant argues that this combination is inappropriate as the system of Besner user far-infrared radiation to produce heat wherein the present invention uses far infrared radiation without increasing thermal temperature. In response to this, examiner notes that Besner is merely relied upon in regards to claim 1 and 19 to teach an attachment means in the form of a strap, not for its active elements. In light of this, one of ordinary skill in the art would be motivated to combine Wey to make use of this strap as both inventions are classified as A61N 2005/0645 Applicators worn by patient. With this classification in mind it can be seen how an attachment means may be easily substituted between similar inventions.
	Further applicant argues for the allowance of claims 11-18 based on the same arguments as for the allowance of claim 1. Applicant is directed above for comment on this argument.
Applicant’s arguments, see pg. 4, filed 8/02/2022, with respect to claims 5-8 have been fully considered and are persuasive.  The rejection of claims 5-8 has been withdrawn. 
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-8 contain allowable subject matter and the independent claims 1 and 19 may be allowable following incorporation of the limitations of dependent claims 5-8. 
The following is a statement of reasons for the indication of allowable subject matter:  the claims are directed towards a therapeutic device with a flexible substrate and ceramic infrared elements. Prior art Wey (US 20170312539 A1) and Besner (US 20090312822 A1) show that the concepts of using Far-infrared Radiation for a Therapeutic Device and attaching said device to a user are well known in the art. However, the specifics of the limitations of claims 5-8 in the present invention, namely “wherein each infrared-emitting ceramic element includes a concave surface and is oriented such that each concave surface is facing towards the human or animal body part to be treated when the device is attached to the human or animal body part to be treated.”, teach specific beneficial limitations that are not found in the prior art. Thus, with the incorporation of these limitations into the independent claim the present invention may be placed in condition for allowance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1 the applicant claims the limitation of “an attachment means”, this is being interpreted according to the specification as no structure is associated with this functional language. From pg. 15, the second paragraph discusses Fig 7 as an attachment means which includes the structure of an encasement 24 and straps 25. In light of this description, examiner considers the language attachment means to comprise a strap that may hold the substrate and ceramic elements near a user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wey (US 20170312539 A1, herein referred to as Wey 2017) and Besner (US 20090312822 A1).
	Regarding claims 1 and 19, Wey 2017 teaches a therapeutic device for attachment to a human or animal body (Abstract), comprising: a flexible substrate (Claim 5), an array of infrared-emitting ceramic elements disposed on or within the substrate [0025] (Fig 1, “array of two (rows) by six (columns) IR-emitting ceramic plates disposed on a substrate”), the array comprising at least a first plurality of infrared-emitting ceramics element (Fig 1, IR-emitting ceramic plates) having a first specific spectral luminance covering the wavelength range of 3-7 um and a first peak wavelength within the range of 3-7 um ([0018], Claim 14, a first group of ceramic elements operates in this range), and at least a second infrared-emitting ceramic element having a second specific spectral luminance covering the wavelength range of 7-14 um and a second peak wavelength within the range of 7-14 um, wherein the first specific spectral luminance is different from the second specific spectral luminance, and wherein the first peak wavelength is different from the second peak wavelength (Claim 14 outlines that a second group of ceramic elements may operate at a different spectral luminance range and peak than the first, however the second group is still within the same spectral range, 3-7 um, as the first group rather than the claimed limitation of 7-14 um; however Table 1 (pg. 3) and paragraphs [0035]-[0039] disclose ceramic compositions Sample-2 and Sample-3 which may have a spectral luminance of 7-11 um and 11-16 um which meet the limitations for the spectral range; paragraph [0037] states “Of course, additional samples may be created with wt. % that vary from Samples 1-3 disclosed above. For example, a ceramic containing wt. % between Sample-1 and Sample-2 (e.g. 2.5 wt. % Fe.sub.2O.sub.3, 3.5 wt. % Cr.sub.2O.sub.3, 4 wt. % CoO, and 2 wt. % NiO) can be expected to have a peak wavelength between 4 and 8 um and a spectral luminance overlapping both the 3-6 um range and the 7-11 um range. Those additional compositions are considered to be within the scope of the invention.” And paragraphs [0022] and [0040] state the ceramic may be “a mixture of IR-emitting oxides having specific spectral luminance covering at least a part of 3-20 (micrometer) um wavelength spectrum, for providing an effective means to healing human or animal body.”
	 The above statements show that it would be obvious to one of ordinary skill in the art to make use of a second element that may use a difference ceramic composition to allow for a wider range of wavelengths for treatment. This modification comprises combining prior art elements (a second ceramic plate, and a second ceramic composition emitting 7-11 um radiation) according to known methods (Wey suggests that the ceramic composition may be modified to another composition to achieve a different emission [0037]) to yield predictable results (the device will emit and overall greater range of radiation).
	Wey further teaches and claims wherein the therapeutic array of ceramic elements has a flexible means for attaching to the body, or an “attachment means” [0021]-[0022] . However, examiner has interpreted under 35 USC 112(f) the attachment means of the present invention to comprise a strap, which is not found in Wey 2017. 
	Besner teaches a far infrared treatment device wherein a strap forms an attachment means for the treatment pad may be placed over the body or body part (Figs. 3 &4, show straps/fasteners 118 which form a belt to wrap around a user’s body [0058])and to irradiate the body part with infrared-emitting elements [0059]. 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Wey 2017 with the strap attachment system of Besner because this feature allows for the device to be “secured around the waist of the human user to provide relief from lower back pain” (Abstract) and allows for a “a far infrared heating system that is useful for relaxing muscles, relieving pain, and increasing blood circulation” [0002]. This modification comprises a use of known technique (using a strap or belt) to improve similar devices (Radiation therapy applicators such as those classified in A61N 2005/0645) in the same way (a strap may function as attachment means for the therapy system). 
	Regarding claims 11-13, Wey 2017 in view of Besner teach a system of claim 1. Further, Wey 2017 teaches wherein the spectral luminance of the far infrared emitters may range from 3 um to 16 um (Table 1) with peaks for different samples at 4, 8, and 13 um, and further teaches that additional sample may be created with variations in composition [0037] to achieve different spectral properties, thus to achieve the claim limitations of claims 11-13 (different wavelength ranges and peaks for the emitters), one of ordinary skill in the art could, through a process of routine optimization of the sample composition wt. % arrive at the claimed ranges of luminance and peaks (see MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions) and these new peaks and ranges could be beneficial to a user [0038]-[0039] for various applications (different medical treatments). 
	Regarding claims 14-15, Wey 2017 in view of Besner teach a system of claim 1. Further, Wey 2017 teaches wherein each of the infrared-emitting ceramic elements comprise at least one infrared emitting oxide selected from the group consisting of: silicate, alumina, zirconia, sodium monoxide, potassium oxide, ferric oxide, chromic oxide, cobalt oxide, magnesium oxide, lithium oxide, calcium oxide, and titanium oxide (Claim 2)[0034]-[0037] (Table 1) and wherein each of the infrared-emitting ceramic elements further comprise 5-40 wt. % tourmaline [0028].
	Regarding claims 16-18, Wey 2017 in view of Besner teach a system of claim 15. Further, Wey 2017 teaches wherein the components of each ceramic element may be composed of the elements/compounds of claims 14 and 15 [0034] and that the wt. % of these elements may be varied according to desired output [0034]-[0037]; by teaching that the composition of the ceramics may change to suit the application, Wey 2017 teaches the claimed compositions wt. % as one of ordinary skill in the art at the time of invention would be able to arrive at the claimed wt. % of different compounds in the ceramic elements through a process of routine optimization within prior art conditions (similar to the optimizations shown in table 1) in order to create variations of the ceramic element that may have more ideal properties for medical treatment [0038]-[0039].
 	Regarding claim 20, Wey 2017 in view of Besner teach a system of claim 19. Further, Wey 2017 teaches a system further comprising heating the infrared-emitting elements with a heating element to achieve escalated healing effects (Claim 6, Fig 2. a heating element 21, is disposed with the ceramic elements to provide heat to them [0024][0030][0032]).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wey 2017 and Besner (US 20090312822 A1) as applied to claim 1 above, and further in view of Leclerc (US 20070208395 A1). 
 	Regarding claim 2, Wey 2017 in view of Besner teach a system of claim 1, further, Wey 2017 teaches that the substrate should be flexible (Claim 5) but does not disclose a material for the substrate. 
	Leclerc teaches a phototherapeutic radiation applicator  (Abstract) wherein a flexible substrate which the emitters are attached may be rubber or silicon rubber [0019]-[0020]. 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Wey 2017 to make use of Leclerc’s silicone rubber flexible mounting substrate because this modification is an obvious design choice of an art recognized suitable material for a flexible substrate (see MPEP 2144.07 Art Recognized Suitability for an Intended Purpose) and the “devices comprise a plurality of light sources and are flexible such that the devices are adapted to conform to a body surface while providing controlled light distribution” [0003] (in this case the light sources of Leclerc are analogous to the ceramic emitters claimed and by placing these on a flexible substrate the system may conform to body surfaces). 
	Regarding claims 3 and 4, Wey 2017 in view of Besner and Leclerc teach a system of claim 2. Further, Leclerc teaches wherein the flexible substrate is comprised of rubber, and wherein the array of infrared-emitting ceramic elements are embedded within the flexible substrate (Fig 13 A&B [0147] the radiation sources may be embedded into a flexible rubber matrix; in this same manner the ceramic elements may be embedded into a rubber substrate to conform with the body) and wherein each of the infrared-emitting ceramic elements are attached to an exterior surface of the flexible substrate using wires or strings (Fig 1 and 5A and B, [0107] a grouping of components, header, mount and leads, may be place on the flexible substrate and the “radiation source can then be placed, using a die bonder, onto the deposited Kovar, after which wire bonds or soldered welds can be used to attach the radiation sources”, in this same manner the ceramic elements may be attached to the exterior surface of the flexible substrate via wire).
 	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Wey 2017 to make use of Leclerc’s silicone rubber flexible mounting substrate and attaching sources to it because “devices comprise a plurality of light sources and are flexible such that the devices are adapted to conform to a body surface while providing controlled light distribution” [0003] (in this case the light sources of Leclerc are analogous to the ceramic emitters claimed and by placing these on/in a flexible substrate the system may conform to body surfaces).
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wey 2017 and Besner (US 20090312822 A1) as applied to claim 1 above, and further in view of Nusse (US 20180036548 A1).
	Regarding claims 9 and 10, Wey 2017 in view of Besner teach a system of claim 1 but do not teach a reflecting means/layer. Nusse teaches a therapeutic stimulator which comprises a further comprising an infrared reflecting means disposed behind the elements and positioned such that the array of infrared-emitting ceramic elements is positioned between the infrared reflecting means and the human or animal body part to be treated and wherein the infrared reflecting means is a metallic film, sheet, mesh, or coating (Figs 1 and 2; [0011][0031]-[0034][0040] a reflector foil which may be plastic or an aluminum coating/layer [0033] is positioned behind energy sources and facing toward the user to reflect infrared radiation back towards a user). 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Wey 2017 in view of Besner to include a reflecting layer on its flexible substrate because the layer “reflects the infrared radiation R impinging on its surface towards the body B, thus yielding an energy efficient system. [0040]”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 December 2022